Citation Nr: 0737453	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1968.  
The veteran died in March 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.

The appellant testified before the undersigned Veterans Law 
Judge in August 2007.  A copy of the transcript of this 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence does not indicate that the veteran served in 
the Republic of Vietnam.

3.  The evidence of record indicates that the veteran died in 
March 2004 due to laryngeal cancer.

4.  The evidence of record indicates that the veteran did not 
have cancer during service nor within one year of separation 
from service.

5.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death, nor may 
it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2004 and June 2004, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letters also generally advised the 
appellant to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007), that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.

The Board notes that neither the March 2004 nor the June 2004 
notification letter informed the appellant of the 
disabilities that the veteran was service connected for 
during his lifetime.  In this case, the veteran was service 
connected for a cyst on the rectum, rated as noncompensable, 
and no other disabilities.  The Board highlights that the 
appellant made a very specific claim-that exposure to an 
herbicide agent led to the veteran's laryngeal cancer.  The 
record indicates that this cancer (noted as throat cancer on 
the certificate of death) was the immediate cause of death.  
This claim was based on the appellant's assertion that the 
veteran served in Vietnam.  Based on service in Vietnam, the 
veteran would be presumed to have been exposed to an 
herbicide agent and it would be further presumed that such 
exposure caused the veteran's laryngeal cancer (the cause of 
death).  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, this 
claim hinges of whether the veteran had service in Vietnam.  
The June 2004 VCAA notification letter informed the appellant 
that she needed to provide verification that the veteran 
served in-country, in the Republic of Vietnam.  Thus, the 
appellant was requested to send in evidence regarding the 
very specific information needed to substantiate her claim.  
After review of this letter, therefore, the Board finds that 
it was tailored to the appellant's claim and substantially 
satisfies the notice requirements set forth in Hupp.

The Board also notes that additional notice of the five 
elements of a service-connection claim was not provided as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board specifically finds, however, that the 
appellant is not prejudiced in this case as the claim for 
service connection for the cause of the veteran's death is 
denied; the appellant has been given specific notice with 
respect to the elements of such a service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of her rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the March 2004 and June 2004 
letters were issued before the September 2004 rating decision 
which denied the benefit sought on appeal; and, thus, the 
notices were timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the appellant 
testified before the Board in August 2007.  

The claims file contains no medical opinion regarding whether 
the veteran's fatal laryngeal cancer was related to service.  
In this case, the record indicates that the veteran was not 
diagnosed as having cancer until 2002, more than 33 years 
after his separation from service.  In addition, as discussed 
more fully below, the presumptions of 38 C.F.R. §§ 3.307, 
3.309 are not for application in this case.  As there is no 
evidence that indicates that the veteran was diagnosed as 
having cancer during service and no evidence that links the 
veteran's cancer to service, there is no duty for VA to 
provide an opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the claims file, and the appellant does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.

The appellant alleged that the veteran's death was due to his 
service.  The veteran died in March 2004.  The veteran's 
certificate of death indicates that he died as a result of 
throat cancer, due to bone cancer.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

For certain chronic disorders, including malignant tumors, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the time period beginning January 9, 1962, and ending 
on May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Among the diseases 
listed are respiratory cancers, including cancer of the 
larynx (cause of the veteran's death) and lung cancer.  See 
38 C.F.R. § 3.309(e).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A principal cause 
of death is a disability that singly, or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 
38 C.F.R. § 3.312(c)(1).

Service medical records do not indicate that the veteran 
sought treatment for any disability of the lung or larynx.  
Specifically, there is no evidence, and the appellant does 
not appear to contend otherwise, that the veteran was 
diagnosed as having cancer during service.  Service medical 
records indicate that the only disability he was treated for 
during service was a cyst on the rectum.  He was service 
connected for this disability, which was rated as 
noncompensable.

As noted, the veteran's death certificate indicates that he 
died in March 2004 as a result of throat cancer, due to bone 
cancer.  The Board notes, however, that no other medical 
documents of record indicate that the veteran had bone 
cancer, and instead, document treatment for laryngeal cancer 
and lung cancer.  A May 2002 VA treatment record documents 
that the veteran had squamous cell carcinoma of the larynx.  
The evidence of record, therefore, indicates that the veteran 
had primary cancer of the larynx.  There is no evidence that 
the veteran was diagnosed as having cancer prior to 2002.

The Board notes that the veteran served in the United States 
Air Force as a Aircraft Maintenance Specialist.  In May 2002, 
during the veteran's lifetime, the veteran filed a claim for 
pension.  In the application, he marked that he served in 
Vietnam in 1966 and 1967.  In her testimony before the Board, 
the appellant stated that she did not know the veteran at the 
time of his service, but he would talk about service in 
Vietnam with her.  The appellant also testified regarding a 
conversation she witnessed between the veteran and another 
man at a VA hospital; she stated that the veteran noted to 
the man that his cancer may have been due to the herbicide 
agent, Agent Orange.  The veteran's DD Form 214 indicates 
that the veteran was awarded the National Defense Service 
Medal, but no medals regarding service in Vietnam.

The RO attempted to verify the veteran' service in Vietnam.  
The RO received a response from the National Personnel 
Records Center indicating that they were unable to determine 
whether the veteran served in Vietnam and enclosed copies of 
pertinent personnel records.  These records reveal that the 
veteran served in Okinawa and Thailand, but there is no 
indication that the veteran served in Vietnam.

As noted above, in a June 2004 letter, the appellant was 
asked to send in evidence that the veteran served in Vietnam.  
In response, she sent in photos that she indicated was the 
only evidence she had that he served in Vietnam.  She 
indicated that he appeared in only one of the photographs.  
The Board notes that these photographs do not indicate in 
what country they were taken.

The Board finds that a service-connected disability was not 
the principal nor a contributory cause of the veteran's 
death.  The evidence indicates that the veteran had fatal 
laryngeal cancer.  There is no medical evidence, however, 
that links this disability to service, nor is there any 
evidence that the veteran was diagnosed as having cancer 
within one year of discharge from service.  Further, the 
appellant has not asserted, nor did the veteran during his 
lifetime, that he was exposed to an herbicide agent during 
service outside of Vietnam.  

Instead, the appellant's claim in based on the assertion that 
the veteran served in Vietnam.  The appellant testified that 
the veteran spoke of such service during his lifetime.  In 
addition, the veteran marked in his May 2002 claim that he 
had Vietnam service.  The service records, however, do not 
indicate that he served in Vietnam, and instead, indicate 
that he served in Okinawa and Thailand.  In addition, the 
veteran's DD Form 214 does not show that the veteran received 
any medals specific to service in Vietnam.  Unfortunately, as 
there is no documentation that indicates that the veteran 
served in Vietnam, the veteran's terminal laryngeal cancer 
cannot be presumptively service connected based on such 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for the cause of death must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).  




ORDER


Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


